DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 were previously pending.  Claims 1 and 10 were amended and claims 3 and 12 were canceled in the reply filed March 1, 2022.  Claims 1-2, 4-11, and 13-18 are currently pending.  

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are not persuasive.  Applicant argues that it is not clear which portions of Fig. 1A in Morimoto correspond to a label.  Remarks, 15.  The labels are shown on the packages as characters 50A-50N.  Although Morimoto does not use the same term "label," identity of terminology is not a requirement of a prior art reference.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Morimoto also describes these memory devices as being "affixed" to the container (e.g., at col. 11, lines 58-59).  Applicant also argues that Morimoto does not teach printed micro-circuits.  Remarks, 15.  One of ordinary skill would recognize that the memory types listed (see col. 5, lines 26-27—"Flash memory, SRAM, DRAM, EEPROM, hard drive") are created using printed circuit boards (which are set forth in further detail in Karlsson).  With respect to the "pre-determined data set" (see Remarks, 16), the argument is not understood.  The broad term reads on the multiple instances of package data types in Morimoto that are updated at each scanning point in the delivery process.  According to the claim, the data includes address and shipping method information.  With respect to the newly recited types of flexible substrates recited (Remarks, 16-17), these are explicitly found in Karlsson ¶ 0066.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, U.S. Pat. No. 7,035,856 (Reference A of the PTO-892 part of paper no. 20201210) in view of Karlsson, et al., U.S. Pat. Pub. No.  2014/0210026 (Reference C of the PTO-892 part of paper no. 20201210), Kadaba, U.S. Pat. Pub. No.  2007/0000989 (Reference D of the PTO-892 part of paper no. 20201210), Bennett, et al., U.S. Pat. Pub. No.  2004/0254808 (Reference B of the PTO-892 part of paper no. 20201210), Publicover, U.S. Pat. Pub. No.  2004/0236635 (Reference A of the PTO-892 part of paper no. 20200916), Dekeyser, et al., U.S. Pat. Pub. No.  2016/0210547 (Reference A of the PTO-892 part of paper no. 20210722), and Kitamura, et al., JP 2006031569 (Reference N of the PTO-892 part of paper no. 20211102).
As per claim 1, Morimoto teaches a method comprising: 
providing a memory label comprising micro-circuits printed on said memory label, said micro-circuits comprising rewritable memory, the memory label containing information (col. 5, lines 1-40; see also Fig. 1A—labels on packages 50A-50N); 
inputting a pre-determined set of data regarding the package to be delivered in a delivery workflow, wherein the pre-determined set of data includes at least sender/receiver address details associated with the package and a shipping method associated with the package (col. 5, lines 1-5; col. 10, lines 22-28); 

updating said pre-determined set of data at each subsequent point among a plurality of points in said delivery workflow to produce updated data about said package at the each subsequent point, wherein the each subsequent point includes a first location in the delivery workflow, wherein said updating of said pre-determined set of data at the each subsequent point in said delivery workflow includes updating said pre-determined set of data in a server at the each subsequent point in said delivery workflow (col. 3, lines 1-14; col. 11, lines 55-63; col. 13, lines 11-15; see also Fig. 4 (data file contents—75-77), Fig. 7—178, Fig. 8—180).
Morimoto does not explicitly teach the label information is a lot code, a serial number, an expiration date and a geographic code.  However, any differences between the label information in Morimoto (e.g., origin, destination, etc.—see col. 5, lines 1-40) and the claimed information can only be found in the non-functional descriptive material that is merely stored passively on the label.  This merely descriptive data cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  The particularities of the information contained on the label do not exploit or interrelate with any underlying structural or manipulative element and, therefore, are not "functionally related to the substrate."  See id.
Morimoto does not explicitly teach wherein said micro-circuits of the memory label comprise a ferroelectric memory cell comprising a stack of layers arranged on a flexible substrate, the flexible substrate of the memory label comprising at least one of: Polyethylene Naphthalate (PEN), Polyethylene Terephthalate (PET), Polyimide, Polyether (PE), Polyvinyl chloride (PVC), and Polycarbonate (PC), Polyethylene (PE).  Karlsson teaches providing a memory label comprising micro-circuits printed on said memory label, said micro-circuits comprising rewritable memory, wherein said micro-
Morimoto does not explicitly teach wherein said memory label further includes printed information about a package; which is taught by Kadaba (¶¶ 0072-73, 86).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Kadaba—namely, so that labels also contain visually-identifiable data and have more versatility in scanning.  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Morimoto also teaches the use of a courier website (col. 14, lines 32-33), which is operated via the same central server that receives the inputted package information (col. 10, lines 22-28).  To the extent this may fail to explicitly teach inputting through a courier website the package data, this is taught by Bennett (Figs. 25-26, see also ¶ 0111).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bennett—namely, to simplify the process of inputting package data.  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Morimoto does not explicitly teach the shipping method identifies at least one of: air shipping, sea shipping, and at least one shipping class among a plurality of shipping classes; which is taught by Bennett (¶ 0163; Fig. 19).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Bennett—namely, to give the sender multiple shipping options for the delivery.  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Moritmoto does not explicitly teach the memory label comprising a reusable label; which is taught by Publicover (¶¶ 0026-28).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Publicover—namely, so that new labels are not required for every package.  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Moritmoto does not explicitly teach using the updated pre-determined set of data to determine that the package is lost or misplaced when it is determined that said pre-determined set of data at the each subsequent point includes data concerning a lack of parcel collection with respect to the package; which is taught by Dekeyser (¶¶ 0250, 252).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Dekeyser—namely, to account for items that are expected to be present but not scanned at a point in the supply chain.  Moreover, this is merely a combination of old elements in the art of shipping.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Moritmoto does not explicitly teach automatically providing a refund to an account associated with a sender/customer associated with the package when it is determined that the package was lost or misplaced; which is taught by Kitamura ([0170] 
As per claim 2, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches claim 1 as above.  Morimoto further teaches wherein said memory label comprises non-volatile memory (col. 5, lines 26-30).  Publicover further teaches the reusable label is reusable for future packages (¶¶ 0026-28) and would have been obvious to incorporate for the same reasons as in claim 1 above.
As per claim 4, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches claim 1 as above.  Morimoto further teaches attaching said memory label to said package at an initial point in said delivery workflow (col. 2, lines 50-57; col. 4, lines 41-43; see also Fig. 1A); determining if the package has been collected at the initial point or the each subsequent point in the delivery workflow (col. 3, lines 1-14; col. 11, lines 55-59; col. 13, lines 11-12); and updating the memory label with collector details and time information when it is determined that the package has been collected at the initial point or the each subsequent point in the delivery workflow (col. 3, lines 1-14; col. 11, lines 55-59; col. 13, lines 11-12).
As per claim 5, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches claim 4 as above.  Kadaba further teaches said memory label comprises both said printed information and said pre-determined set of data (¶¶ 0072-73, 86), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 6, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches claim 1 as above.  Morimoto further teaches 
As per claim 7, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches claim 1 as above.  Morimoto further teaches communicating data contained in said printed memory to a front end device with a read/write base unit wherein said data comprises said pre-determined set of data and/or said updated data (col. 3, lines 1-14; col. 9, line 63—col. 10, line 8), wherein said data is communicated to said front end device from said read/write base unit through a secure communications link comprising wireless data communications or a wired data communications link (col. 14, lines 19-30; col. 15, line 55—col. 16, line 19).
As per claim 8, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches claim 1 as above.  Morimoto further teaches writing data to said printed memory from a read/write base unit, wherein said data comprises said pre-determined set of data and/or said updated data (col. 3, lines 1-14).
As per claim 9, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches claim 1 as above.  Morimoto further teaches transmitting a write request from a front end device to a read/write base unit in response to a request to update data printed memory (col. 11, lines 40-59; col. 13, lines 4-5, 29-42); and writing said updated data to said printed memory from said read/write base unit in response to said transmitting said write request from said front end device to said read/write base unit (col. 3, lines 1-14; col. 11, lines 40-59).
As per claims 10-11 and 13-18, Morimoto in view of Karlsson, Kadaba, Bennett, Publicover, Dekeyser, and Kitamura teaches a system comprising: at least one processor; and a non-transitory computer-usable medium embodying computer program code, said computer-usable medium capable of communicating with said at least one processor, said computer program code comprising instructions executable by said at least one processor and configured for: performing the steps of analogous claims 1-2 and 4-9 (Morimoto col. 16, lines 33-67; see also citations and obviousness rationale above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DANIEL VETTER/Primary Examiner, Art Unit 3628